Citation Nr: 1517335	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  14-27 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for right eye disability.  

2.  Entitlement to an increased rating in excess of 10 percent for left knee post-operative residuals, arthrotomy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Bordewyk


INTRODUCTION

The Veteran served on active duty from September 1953 to August 1955.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2013 and April 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in pertinent part, reopened and denied the claim for service connection for right eye traumatic macular degeneration and denied an increased rating in excess of 10 percent for left knee post-operative residuals, arthrotomy (left knee disability).

The issue of service connection for right eye traumatic macular degeneration was denied in an unappealed November 1955 rating decision.  Where the claim in question has been finally adjudicated at the RO level and not appealed, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, despite the various characterizations of the issue throughout the appeal, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claim.  

This appeal was processed, in part, using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for right eye traumatic macular degeneration and entitlement to an increased rating for left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In November 1955, service connection for right eye disability was denied; no additional evidence or notice of disagreement was submitted within one year of notice of that decision.  

2.  Evidence received since the November 1955 rating decision is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for right eye disability.


CONCLUSIONS OF LAW

1.  The November 1955 rating decision that denied a claim for service connection for right eye traumatic macular degeneration is final.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.201, 20.302, 20.1103 (2014).

2.  The evidence received since the November 1955 rating decision is new and material and sufficient to reopen a claim of service connection for right eye traumatic macular degeneration.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board is reopening the claim for service connection for right eye traumatic macular degeneration, the issue on appeal is substantiated, and there are no further VCAA duties with regard to those issues.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2); VAOPGCPREC 5-2004.
 
If a notice of disagreement is not received within one year of the notice of an RO decision, and no new and material evidence is received during that period, the decision will become final.  38 U.S.C.A. § 7105(b)-(c) (West 2002). 
Generally, a claim which has been finally denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection for an eye disability was initially denied in a November 1955 rating decision on the basis that the disability pre-existed service and was not aggravated therein.  The Veteran did not submit a notice of disagreement or new evidence within one year of that rating decision.  Therefore, the decision on the claim became final.  38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c) (2014)).

Since the November 1955 rating decision, the Veteran submitted multiple statements asserting that his right eye disability did not pre-exist service but was caused therein.  Private clinical records referred to treatment for a right eye cataract, which is a new disability (was not diagnosed in 1955).  As noted above, there is a low threshold for finding new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Board concludes that the criteria to reopen the claim for service connection for right eye macular degeneration have been met as the duty to obtain a clarifying VA examination was triggered.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  As such, the claim is reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for right eye disability is reopened, and to this limited extent, the appeal is granted.


REMAND

The entry physical examination of the Veteran revealed normal findings.  Service treatment records reflect that the Veteran was seen shortly after service entry with eye problems that were related to pre-existing eye disability.  It is also noted that visual acuity at entry into service was reportedly 20/20 and 20/400 at service discharge.   

A veteran is presumed to be in sound condition when examined and accepted into service except for defects or disorders noted at that time.  38 U.S.C.A. § 1111.  The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  "[T]he Government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness . . ."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see VAOPGCPREC 3-2003 (July 16, 2003) (cited at 69 Fed. Reg. 25,178 (May 5, 2004)).

A pre-existing injury or disease is considered to have been aggravated by active service if there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  VA bears the burden to rebut the presumption of aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  However, aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

On October 2013 VA eye examination, the examiner stated that it was not possible to determine whether the right eye traumatic macular degeneration, which existed prior to service, was aggravated by service.  As a rationale, the examiner stated that the baseline for the disability could not be established because there were no eye examination findings in the years following service.  However, service treatment records document a change in the Veteran's visual acuity from enlistment in September 1953 and his visual acuity in 1955 at discharge.  In addition, the examiner did not indicate whether the right eye disability clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated in service.  Thus, the claim must be remanded.  

Regarding the left knee disability, the Veteran has reported that the disability has worsened since the last VA examination in October 2013.  He requested a new VA examination to assess the current severity of the left knee disability in a March 2015 statement.  

A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95  (1995).  In addition, a Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

All outstanding records ongoing VA treatment as well as private treatment identified by the Veteran must be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records and associate them with the claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Refer the claims file to the October 2013 VA examiner or another qualified examiner to determine whether any current right eye disability (including cataracts and traumatic macular degeneration) or residuals therefrom clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated during active duty.  If an additional examination is needed, one should be scheduled.   

In providing this opinion, the examiner must comment on the visual findings made shortly after service entry and the change in visual acuity demonstrated during service.  The examiner should provide a rationale for the opinion that takes into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the appellant's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  Schedule the Veteran for a VA examination with a qualified physician to determine the current severity of the service-connected left knee disability.  The examiner should review the claims folder, a copy of this remand, and any evidence in the virtual files.  All indicated testing should be conducted.

The examiner should report the range of motion of the left knee in degrees.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  

The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner must equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups, etc., to additional loss of motion (beyond what was shown on clinical examination).  In other words, all functional deficits should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion is not shown on the examination.  The Board recognizes that this may require some degree of conjecture on the examiner's part; however, it is necessary in order to properly evaluate these disabilities.  

The examiner should report all neurologic impairment resulting from the service-connected disability.  The examiner should identify the nerve impaired, or seemingly impaired, and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis, or neuralgia is mild, moderate, moderately severe, or severe.  If there is neurologic impairment of the extremities that is not related to the service-connected disability, the examiner should so report.  

Finally, the examiner should describe the degree of occupational impairment attributable to the Veteran's left knee disability, emphasizing what types of employment activities would be limited because of the service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.  In making these determinations, the examiner should take into account the Veteran's own assertions regarding the impact of that service-connected disability on his ability to work and perform daily living activities.
5.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


